                        IN THE UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


      UNITED STATES OF AMERICA,


      V.                                           Case No.    CR417-208


      KEITH JAMAL BRIGHAM,
                           Defendant.




                Toly A. Siamos counsel of record for defendant Keith Jamal

      Brigham in the above-styled case has moved for leave of absence.

      The Court is mindful that personal and professional obligations

      require the absence of counsel on occasion. The Court, however,

      cannot accommodate its schedule to the thousands of attorneys who

      practice within the Southern District of Georgia.

                Counsel may be absent at the times requested. However, nothing

      shall prevent the case from going forward; all discovery shall

      proceed, status conferences, pretrial conferences, and       trial shall

      not be interrupted or delayed. It is the affirmative obligation of

      counsel to provide a fitting substitute.
           CO

 s-o:>
 o-
 c_> o
         ^ SOi§RDERED this
                    ■



                                    " day of November 2018.
Q[_3:      qI
k)o -
           cc
            I

           cr
                                          WILLIAM T. MODRE, JR., JUDGE
 GO      CO
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
